POOLE, Circuit Judge,
dissenting.
Today, by per curiam opinion, this court has ventured in review of an appeal of two orders of the district court. Neither order is final under 28 U.S.C. § 1291, nor brought by certification as a controlling issue of law under 28 U.S.C. § 1292(b), nor accompanied by the trial judge’s double certification called for by Rule 54(b) of the Federal Rules of Civil Procedure. Because I believe we are thus without jurisdiction to entertain such an appeal, I respectfully dissent.
A brief examination of two paragraphs of the majority opinion immediately discloses the basis of the majority’s procedural confusion:
In July 1978, the Tribes filed with the district court a “Statement of Declaratory and Injunctive Relief.” In November 1978, the [Tribes] filed a summary judgment motion seeking a declaratory judgment that the treaty reserves to the Tribes a right to protection against the State’s “adverse environmental actions or inactions.” In January 1980, the [Tribes] moved for partial summary judgment on the hatchery fish issue, seeking a declaration that “hatchery fish are included within the ‘treaty right of taking fish.’ ”
The district court granted the motions and directed the parties to file a proposed order consistent with the factual findings and legal conclusion stated in its opinion. 506 F.Supp. at 208. The Tribes filed a proposed declaratory judgment, citing to 28 U.S.C. § 2201, on both the environmental and hatchery fish issues. The proposed order by its terms excluded from its scope any “issue of whether the state has violated the treaty tribes’ right to have the * * * environment protected” and “what remedies, if any, plaintiffs are entitled to.” The proposed order stated that it “constitutes a final Declaratory Judgment and is reviewable as such.”
Maj. Op. at 1356. Thus, the majority identifies the presence before the trial court for adjudication of a number of issues, of which it identifies four: the environmental and hatchery fish issues, whether the state was in violation of the treaty as to either, and whether injunctive or other relief was appropriate. Only two of the several issues as to which relief was being sought have been presented on this appeal. The case is not final or ripe for our review, and the majority has simply given an advisory opinion.
The district judge knew that his work was not done when he issued the two declaratory orders which the court has acted upon. He explicitly postponed for future consideration any implementation of his declaration, obviously preferring rather to have this court put its seal of approval upon his abstract scanning of the treaty’s meaning. Put on hold was the formidable task of stating in concrete and meaningful *1369terms to the state and to the Tribes the reality of that document’s application to fishing rights in times of scarcity. Reserving for future hearings the making of the hard decisions was of course an option open to the trial court. All it had to do was to follow the procedures provided by law for disposing of “fewer than all of the claims” at issue. We do not know what the trial court really had in mind in adopting the ambiguous language, cited by the plaintiffs-authors, stating that the proposed order “constitutes a final Declaratory Judgment and is reviewable as such.” We do know that there are still many issues left in the case.
Rule 54(b) of the Federal Rules of Civil Procedure provides:
When more than one claim for relief is presented in an action, * * * the court may direct the entry of a final judgment as to one or more but fewer than all of the claims * * * only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.
(Emphasis supplied.) The language of the rule is mandatory and applies to “any order or other form of decision, however designated, which adjudicates fewer than all the claims * * *.” The rule does not purport to make an exception simply because the judgment is designated as a final declaratory judgment. The absence of a certification under Rule 54(b) renders non-final and hence non-appealable both orders in this case because these orders did not adjudicate all the claims nor the rights and liabilities of all the parties.
It would be anomalous were Rule 54(b) subject to avoidance merely by labeling any non-final order a “declaration,” and hence allow for review in advance of the end of the case. This would nullify the rule and would enlarge the declaratory judgment exception so as to permit endless advisory judgments by the courts of appeals. Therefore, since neither order qualifies for review as a final or certified order, the majority is wrong in granting review for there is no jurisdiction to do so. We may have time in future days to regret opening the door to such appeals.
Nor is either order in the present posture reviewable under the discretionary appeal provision of 28 U.S.C. § 1292(b), for that section merely permits a trial court to certify for review a ruling deemed to constitute a “controlling question of law” where an immediate appeal may help speed the end of litigation. An appeal under § 1292(b) also requires a certification by the trial court, and the appeal is discretionary by this court. The trial judge could have made a § 1292(b) certification, but did not, and the majority does not contend that that statutory authorization is implicated.
Basing its rationale on a novel application of “judicial discretion” which it seems somehow to believe supplies appellate jurisdiction to review any order felicitously styled as a declaratory judgment, the majority assumes an unexplained authority to decide the merits of both the environmental and hatchery fish issues without once mentioning Rule 54(b) or § 1292(b). The majority has contrived a remarkably simplistic disposition of the environmental issue, perceiving no difficulty in coming to grips with its merits, and simply dismissing that ruling of the trial court with the statement that “issuance of the declaratory judgment on [that] issue is contrary to the exercise of sound judicial discretion,” Maj. Op. at 1357, because that judgment is “imprecise in definition and uncertain in dimension.” Id. at 1357. I cannot fathom the reasoning supporting this determination. The environmental claim is said to be before us, not as a discretionary appeal, but as a judgment *1370of finality here for review. We might well include that the judgment is not supported by the record, justifying reversal, or that it suffered some technical shortcoming which barred review, justifying remand or dismissal. But I know of no principle which otherwise empowers us to omit decision on a judgment which is final enough for us to review its content, but so mystically infirm that, in our “discretion,” we simply vacate it — for lack of enough finality!
In its wisdom, the majority has declined either to endorse or disapprove the district court’s declaration as to the most important issue before it: whether degradation by act or permission of the state contravenes the treaty. Saying that “precise resolution, not general admonition, is the function of declaratory relief,” id., misses the entire point and purpose of appellate review of interim trial court rulings. If partial judgment is in order, and there is “no just reason for delay,” concreteness and “precise resolution” will be obvious under Rule 54(b). If, though not ripe for finality, the ruling is on a “controlling question of law” 28 U.S.C. § 1292(b) does not require much more than ascertaining that there was a ruling on a controlling legal question. And, 28 U.S.C. § 2201 requires little more when ascertaining that there was a ruling on a controlling legal question. And, 28 U.S.C. § 2201 requires little more when that statute is properly at issue.
In this case, Judge Orrick’s environmental ruling, while not purporting to end the case, was clear enough to be understood by all sides as a ruling. It stated:
The treaties reserve to the tribes a sufficient quantity of fish to satisfy their moderate living needs, subject to a ceiling of 50 percent of the harvestable run. [Citation omitted.] That is the minimal need which gives rise to an implied right to environmental protection of the fish habitat. Therefore, the correlative duty imposed upon the State (as well as the United States and third parties) is to refrain from degrading the fish habitat to an extent that would deprive the tribes of their moderate living needs.
506 F.Supp. at 208.
The proper course for the majority, if it thought it had a final 28 U.S.C. § 2201 declaratory judgment on this appeal, would have been to rule on its merits. Instead, the majority accepts final order jurisdiction and then vacates the order as not having said enough. Thus the § 2201 order is treated as if it were a § 1292(b) discretionary appeal and is ordered vacated. Mira-bile dictu ! This straddles everything and leaves nothing clear.
I believe we err in deciding either issue. Certainly, if the majority is correct in deeming the environmental judgment not appropriate for appellate review, that must be -because the trial court merely made a mid-trial ruling which would guide the trial but could be changed, and at any rate would need implementation in the future. Trial judges do that all the time. That is what 28 U.S.C. § 1292(b) purports to make reviewable on proper certification. This is what Rule 54(b) recognizes as decisions “subject to revision at any time” before final judgment. Perhaps, anticipating how much more ground was yet to be covered before the environmental problems would be concluded, the majority was reluctant to make the district court’s interlocutory ruling become law of the case. At any event, upon this court’s mandate, the hatchery fish issue will become such case law — despite the fact that the hatchery decision has meaning only in relation to the vacated environmental ruling.
Of course this case has gone through many stages and the majority’s desire to reach some conclusion is understandable. But it should be the right conclusion and should not set a dangerous review precedent for the future. The proper treatment of these unfinished declarations would be to return both to the trial court, without prejudice to the trial court’s right to invoke Rule 54(b) or § 1292(b), if appropriate, so that both issues may be finally determined together. Neither is now in shape for us to decide. I would dismiss the appeal for *1371want of jurisdiction because of the absence of any final order under 28 U.S.C. § 1291, or certification under Fed.R.Civ.P. 54(b), or certification under 28 U.S.C. § 1292(b), and would direct the district court to do it right.